Citation Nr: 0123020	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  99-07 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral pes planus.


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to June 
1982.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which continued a 
previous noncompensable rating.

In a letter dated in May 2000, AMVETS, submitted a request to 
the RO to withdraw as the veteran's representative.  The 
Board, in a November 2000 letter, granted the request and 
removed AMVETS as the representative of record in this 
appeal.  The veteran was thereafter notified of the removal 
in a December 2000 letter from the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's bilateral pes planus is manifested by 
subjective complaints of pain with symptoms relieved by the 
use of shoe inserts.

3.  Objective examination showed normal gait, no calluses and 
adequate alignment of the Achilles tendon.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral pes 
planus have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5276 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a compensable rating for his service-connected 
bilateral pes planus.  The veteran contends that the 
currently assigned noncompensable evaluation does not 
adequately reflect the extent of the disability from which he 
now suffers from.  He maintains that his condition is more 
severe than and more reflective of a compensable rating.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  In that regard, the Board 
finds that while the new law and accompanying regulations 
were enacted during the pendency of this appeal, and thus, 
have not been considered by the RO, there is no prejudice to 
the appellant in proceeding with this appeal, as the 
appellant has been fully informed as to laws and regulations 
governing his claim, including the requirements to 
substantiate his claim, and there is no indication that there 
is additional evidence that should be obtained before 
proceeding with appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  As such, the Board will proceed 
with disposition of this appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  After careful consideration of all the 
evidence, if any reasonable doubt arises regarding the degree 
of disability such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. § 4.3.  Furthermore, a disability 
rating may require re-evaluation in accordance with changes 
in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40. 4.45.

A brief review of the history of this appeal is as follows.  
In June 1982, the veteran filed a claim for entitlement to 
service connection for bilateral pes planus.  In an October 
1982 rating decision, the veteran was awarded service 
connection for bilateral pes planus and a noncompensable 
rating was assigned from June 1982.  That decision was based 
on evidence that included the veteran's service medical 
records, which provided a diagnosis of pes planus.  As well, 
a history of pes planus was noted on the separation 
examination.  A noncompensable evaluation has been in effect 
since that time.  In August 1998, the veteran submitted a 
claim for an increased compensable rating for his pes planus 
on the basis that the constant pain in his feet made him 
medically unable to wear the workboots he was required to 
wear while working.

Looking at the more recent medical evidence of record, the 
claims file contains treatment records from the VA Medical 
Center in Louisville dated August 1997 to September 1998.  
These records reflect the veteran having received treatment 
for foot pain due to tinea pedis and soft tissue corn between 
4th and 4th toes bilaterally with pain.  There is also one 
notation in August 1998 of complaints of flat foot by the 
veteran.

The veteran was afforded a VA examination in October 1998.  
The veteran indicated that his feet began to hurt him while 
serving in the military.  He also stated that he has had no 
surgery on his feet and has no desire to have surgery on his 
feet.  The veteran's previous treatment included receiving 
plastic inserts for his shoes.  The veteran's complaints 
include a burning sensation in the morning, which becomes an 
ache during the day.  He states that the pain is constant and 
occurs daily.  The veteran did not use a crutch, brace, or 
corrective shoe.  He also stated that at his job at a 
hardware store, he is on his feet all day long, but has 
learned to adjust to the pain.  The veteran did wear shoe 
inserts and has said they have helped relieve some of the 
pain.  During the examination the veteran was able to stand 
and walk normally but had problems when he was barefoot.  The 
veteran was able to stand, squat and rise on his toes, but 
had pain when standing on his heels and toes.  He stated the 
pain was up in his great arch.  The examiner noted that the 
veteran's alignment of his Achilles tendons were adequate, 
with no laxity.  Sensations in the feet were intact and 
circulation was excellent bilaterally.  The final diagnosis 
was history of pes planus bilaterally.

The veteran's bilateral pes planus is currently rated as 
noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  According to Diagnostic Code 5276, a noncompensable 
rating is awarded for mild flatfoot with symptoms that are 
relieved by built-up shoe or arch support.  A 10 percent 
disability rating is awarded for moderate flatfoot with 
weight-bearing over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.

Applying the pertinent criteria to the facts of this case, 
the Board finds that the veteran's bilateral pes planus is 
appropriately rated as noncompensable under Diagnostic Code 
5276, and the preponderance of the evidence is against a 
higher rating at this time.  The current medical records do 
not demonstrate that the veteran suffers from the type of 
symptoms that would support the assignment of an increased 
compensable rating under Diagnostic Code 5176.  Indeed, the 
VA examination, conducted in October 1998, noted that the 
veteran was able to work on a daily basis and had not changed 
his living style because of the pain in his feet.  The 
examination report also noted that the veteran's pain was 
treated merely with the use of shoe inserts.  While the 
veteran has complained of problems with pain, the veteran's 
gait was normal and he was able to stand, squat and rise on 
his toes.  Additionally, there is no suggestion of problem 
with weight bearing, inward bowing of the tendo achillis or 
other difficulties which would support a compensable 
evaluation under Diagnostic Code 5276.  The Board therefore 
finds that the preponderance of the evidence is against the 
veteran's claim.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
bilateral pes planus, including any effects on the veteran's 
earning capacity and his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The Board has also applied all 
pertinent aspects of 38 C.F.R. Parts 3 and 4.  In conclusion, 
the current medical evidence is consistent with no more than 
a noncompensable rating for bilateral pes planus.  Should the 
veteran's disability increase in the future, he may reopen 
his claim for an increased compensable rating.  See 38 C.F.R. 
§ 4.1.  At present, however, the evidence does not support a 
higher rating.  The Board has considered the benefit of the 
doubt rule in this case, but finds that there is not such a 
state of equipoise between the positive and negative evidence 
to permit a favorable determination.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

Finally, while the Board points out that the rating schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service connected disorder.  See 
38 C.F.R. § 3.321(b).  However, the Board believes that the 
regular schedular standards applied in the current case 
adequately describe and provide for the veteran's symptoms 
and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case outside the 
norm to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995) and Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

A compensable rating for bilateral pes planus is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

